14-3712-cv
Cudworth v. Colvin

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this Court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the 7th
day of July, two thousand fifteen.

PRESENT:             JOSÉ A. CABRANES,
                     DEBRA ANN LIVINGSTON,
                     CHRISTOPHER F. DRONEY,
                                  Circuit Judges.


MELISSA CUDWORTH, on behalf of her minor child, K.D.,

                     Plaintiff-Appellant,

                              v.                                     No. 14-3712-cv

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                     Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                              MARK A. SCHNEIDER, Plattsburgh, NY.

FOR DEFENDANT-APPELLEE:                               ELIZABETH D. ROTHSTEIN, Special Assistant
                                                      United States Attorney (Stephen P. Conte,
                                                      Regional Chief Counsel, Office of the General
                                                      Counsel, Social Security Administration, on the
                                                      brief), for Richard S. Hartunian, United States
                                                      Attorney for the Northern District of New
                                                      York, Syracuse, NY.
     Appeal from a judgment of the United States District Court for the Northern District of
New York (Gary L. Sharpe, Chief Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Melissa Cudworth, on behalf of her minor child K.D., appeals from the District
Court’s September 29, 2014 judgment affirming the Commissioner of Social Security’s denial of her
claim for supplemental security income. We assume the parties’ familiarity with the underlying facts,
the procedural history of the case, and the issues on appeal.

         “When deciding an appeal from a denial of disability benefits, we focus on the administrative
ruling rather than the district court’s opinion.” McIntyre v. Colvin, 758 F.3d 146, 149 (2d Cir. 2014)
(internal quotation marks omitted). “We conduct a plenary review of the administrative record to
determine if there is substantial evidence, considering the record as a whole, to support the
Commissioner’s decision and if the correct legal standards have been applied.” Id. (internal quotation
marks omitted). “Substantial evidence” is “more than a mere scintilla. It means such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.
Perales, 402 U.S. 389, 401 (1971) (internal quotation marks omitted).

         Upon review of the record and relevant law, we conclude that the Commissioner properly
denied plaintiff’s claim for supplemental security income, substantially for the reasons stated in the
thorough and well-reasoned March 23, 2012 decision of the Administrative Law Judge (“ALJ”).
Substantial evidence in the record supports the ALJ’s finding that K.D. has less than “marked”
limitations in the functional equivalence domains of acquiring and using information and health and
physical well-being. See generally 20 C.F.R. § 416.926a(b)(1) (listing six domains of functioning); id.
§ 416.926a(e)(2) (defining “marked” limitation). Substantial evidence also supports the ALJ’s finding
that K.D. has no limitation in the remaining domains of attending and completing tasks, interacting
and relating with others, moving about and manipulating objects, and caring for herself.

         Furthermore, we discern no legal error in, and substantial evidence supports, the ALJ’s
assessment of K.D.’s mother’s credibility and weighing of K.D.’s treating and consulting physicians’
opinions. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (“[T]he opinion of the treating
physician is not afforded controlling weight where, as here, the treating physician issued opinions
that are not consistent with other substantial evidence in the record, such as the opinions of other
medical experts.”); Aponte v. Sec’y, Dep’t of Health & Human Servs., 728 F.2d 588, 591 (2d Cir. 1984)
(“It is the function of the [Commissioner], not [the reviewing courts], to resolve evidentiary conflicts
and to appraise the credibility of witnesses, including the claimant.” (second alteration in original;
internal quotation marks omitted)).




                                                   2
       Accordingly, in view of the record of the whole, substantial evidence supports the
Commissioner’s determinations that K.D does not have “‘marked’ limitations in two domains of
functioning or an ‘extreme’ limitation in one domain” and that, as a result, she is not disabled for
purposes of the Social Security Act. 20 C.F.R. § 416.926a(a); see also 20 C.F.R. § 416.924(d).

                                          CONCLUSION

       We have considered all of the arguments raised by plaintiff on appeal and find them to be
without merit. For the reasons stated above, we AFFIRM the District Court’s September 29, 2014
judgment.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3